Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 27, 2018                                                                                        Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155187                                                                                                  David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 155187
                                                                    COA: 333262
                                                                    Ottawa CC: 10-001941-DL
  CADENCE MICHAEL POHLY,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the October 14, 2016
  order of the Court of Appeals is considered and, it appearing to this Court that the cases
  of People v Tucker (Docket No. 152798) and People v Snyder (Docket No. 153696) are
  pending on appeal before this Court and that the decisions in those cases may resolve an
  issue raised in the present application for leave to appeal, we ORDER that the application
  be held in ABEYANCE pending the decisions in those cases.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 27, 2018
           s0723
                                                                               Clerk